902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Delton L. DORTY, Sr., Plaintiff-Appellant,v.PEOPLES SECURITY LIFE INSURANCE COMPANY;  William Dula,Vice-President;  C.C. Malone, Attorney,Defendants-Appellees.
No. 89-2792.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1989.Decided:  April 18, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Chief District Judge.  (C/A No. 89-609-D-C)
Delton L. Dorty, Sr., appellant pro se.
M.D.N.C.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Delton L. Dorty appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  Dorty v. Peoples Security Life Insurance Co., C/A No. 89-609-D-C (M.D.N.C. Sept. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED